[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER FOR PAYMENT OF ATTORNEY'S FEES
CT Page 1417
The court may award a reasonable attorney's fee against a party found in contempt pursuant to § 46b-87 of the General Statutes.
On January 26, 1995, after hearing, the court found the defendant in wilful contempt for failure to comply with a visitation order entered by this court (Petroni, J.) on December 16, 1994. The plaintiff's motion dated January 10, 1995, contained nine counts of contempt, of which eight counts were denied and one was granted.
Plaintiff's counsel submitted his statement for legal services of $1500 based on ten hours at $150 per hour (4.25 hours preparation and 5.75 hours court time) on said motion. Counsel for the defendant stated in open court that the hourly rate was reasonable. The defendant himself incurred substantial legal fees to defend the motion.
After considering all the circumstances, the court finds a reasonable fee would be $950 and orders the defendant to pay said amount as follows: $150 on or before March 15, 1995, and $100 on the 15th of each month thereafter for the following eight months until said sum is paid in full.
ROMEO G. PETRONI, JUDGE